

117 S2466 IS: Fair Sugar Policy Act of 2021
U.S. Senate
2021-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2466IN THE SENATE OF THE UNITED STATESJuly 26, 2021Mrs. Shaheen (for herself, Mr. Toomey, Mrs. Blackburn, Mr. Casey, Ms. Collins, Mr. Coons, Mr. Durbin, Ms. Hassan, Mr. Johnson, Mr. Kaine, Mr. Markey, Mr. Menendez, Mr. Portman, Mr. Warner, Ms. Warren, and Mr. Young) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo reform the Federal sugar program, and for other purposes.1.Short titleThis Act may be cited as the Fair Sugar Policy Act of 2021.2.Sugar programSection 156(a) of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7272(a)) is amended—(1)in paragraph (4), by striking and at the end; and(2)in paragraph (5), by striking 2019 through 2023 crop years. and inserting the following: “2019 and 2020 crop years; and(6)18.75 cents per pound for raw cane sugar for each of the 2021 through 2025 crop years..3.Flexible marketing allotments for sugar repealedPart VII of subtitle B of title III of the Agricultural Adjustment Act of 1938 (7 U.S.C. 1359aa et seq.) is amended to read as follows:VIIAdministration of Tariff Rate Quotas359a.Tariff rate quotas(a)In generalAt the beginning of each quota year, the Secretary shall establish the tariff-rate quotas for raw cane sugar and refined sugar at a level that is not less than the minimum level necessary to comply with obligations under international trade agreements that Congress has approved.(b)Adjustment(1)In generalSubject to subsection (a), the Secretary shall adjust the tariff-rate quotas for raw cane sugar and refined sugar to provide adequate supplies of sugar at reasonable prices in the domestic market.(2)Ending stocksSubject to paragraphs (1) and (3), the Secretary shall establish and adjust tariff-rate quotas so that the ratio of sugar stocks to total sugar use at the end of each quota year shall be approximately 15.5 percent.(3)Maintenance of reasonable prices and avoidance of forfeitures(A)In generalThe Secretary may establish a different target percentage for the ratio of ending stocks to total use described in paragraph (2) if the Secretary determines the different target percentage is necessary to prevent—(i)unreasonably high prices; or(ii)forfeitures of sugar pledged as collateral for a loan under section 156 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7272).(B)AnnouncementThe Secretary shall publicly announce an establishment of a target percentage under this paragraph.(4)ConsiderationsIn establishing tariff-rate quotas under subsection (a) and making adjustments under this subsection, the Secretary shall consider the impact of the quotas on consumers, workers, businesses (including small businesses), and agricultural producers.(c)Temporary transfer of quotas(1)In generalTo promote the full use of the tariff-rate quotas for raw cane sugar and refined sugar established or adjusted under subsection (a) or (b), respectively, the Secretary shall promulgate regulations that provide that a country that has been allocated a share of the quotas may temporarily transfer all or part of the share to another country that has also been allocated a share of the quotas.(2)Transfers voluntaryA transfer under this subsection shall be valid only on voluntary agreement between the transferor and the transferee, consistent with procedures established by the Secretary.(3)Transfers temporary(A)In generalA transfer under this subsection shall be valid only for the duration of the quota year during which the transfer is made.(B)Following quota yearNo transfer under this subsection shall affect the share of the quota allocated to the transferor or transferee for the following quota year..4.Repeal of feedstock flexibility program for bioenergy producersSection 9010 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8110) is repealed.